DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on October 25, 2021, claim 1 was amended. Claims 1-9 are currently pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on October 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,928,680 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, US 2015/0301370 to Moriwaki, fails to disclose or suggest a display apparatus comprising an insulating layer disposed on the substrate and having a plurality of grooves; wherein the insulating film comprises a top portion of a protrusion with a width P disposed between two adjacent grooves of the plurality of the grooves; one of the two adjacent grooves has an opening with an opening width S and a sidewall; wherein the sidewall and a bottom of the protrusion form an angle “theta” and the opening width S satisfies a formula as follows:
1/3X > S > (Pxt+d2x2Cot”theta”)/(d-t);
wherein t is a height of the alignment film, d is a height of one of the plurality of grooves, and X, S, P, t and d have the same unit.
As shown in Fig. 6, Moriwaki discloses a display apparatus, comprising:

an insulating layer 25, disposed on the substrate 21 and having a plurality of grooves 28a;
an alignment film 27, disposed on the insulating layer 25; and
a sealant 40, overlapped with at least a portion of the plurality of grooves 28a; in a predetermined unit region SL, a side length of a predetermined unit region is a maximum width X of the sealant;
wherein the insulating film 27 comprises a top portion of a protrusion with a width P disposed between two adjacent grooves of the plurality of the first grooves 28a; one of the two adjacent grooves 28a has an opening with an opening width S and a sidewall (corresponding with 26b).
Fig. 6 shows that the sidewall 26b and a bottom of the protrusion form an angle “theta”. However, Moriwaki does not disclose that the opening width S satisfies the claimed formula.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
November 1, 2021